Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach or fairly suggest, alone or in combination, the specific limitation of an ultrasonic device comprising a substrate on which a plurality of ultrasonic elements are arrayed such that the plurality of ultrasonic elements being spaced apart from each other by a predetermined distance where each of the plurality of ultrasonic elements transmitting or receiving an ultrasonic wave in a first direction; a reverberation reduction film that covers the plurality of ultrasonic elements on the substrate such that the reverberation reduction film being configured to reduce a reverberant vibration of the substrate when the plurality of ultrasonic elements transmit or receive the ultrasonic waves; a groove that is formed in the reverberation reduction film at a position aligned with the space between two adjacent ultrasonic elements of the plurality of ultrasonic elements; the reverberation reduction film respectively continuously extends from tops of the two adjacent ultrasonic elements of the plurality of ultrasonic elements toward the groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861